Citation Nr: 1809334	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bladder disorder.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for a respiratory disorder.

9.  Entitlement to a total rating based on individual unemployability (TDIU).

10.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.

11.  Entitlement to a special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in March 2017.

The Board also notes that additional evidence was associated with the record after the issuance of the statement of the case in regard to the claims on appeal in March 2014.  The Veteran's representative waived initial RO consideration of this additional evidence in a January 2018 correspondence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issues of entitlement to service connection for ulcers, to a TDIU, and to SMC.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  In March 2017, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for ulcers.

2.  The Veteran is not service connected for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for ulcers have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The claim for a TDIU is dismissed as moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

3.  The claim for SMC is dismissed as moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Withdrawn Claim

During the March 2017 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran indicated he wishes to withdraw his appeal of the issue of entitlement to service connection for ulcers.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).

II.  Moot Claims

A. Entitlement to a TDIU

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16.

In this case, the Veteran is not service connected for any disabilities at present.  Accordingly, there is no legal basis to consider assignment of a TDIU.  See 38 C.F.R. § 4.16.  Consequently, the appeal for a TDIU must be dismissed as consideration for a TDIU is a downstream issue.  Should any disabilities be service connected at a later date, he may seek a TDIU at such time.
B.  Entitlement to SMC

Under the applicable criteria, SMC based on the need for aid and attendance is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114; 38 C.F.R. § 3.350(b).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent, and, in addition has either: (1) a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114; 38 C.F.R. § 3.350(i).

In this case, the Veteran is not service connected for any disabilities at present.  Accordingly, there is no legal basis to consider assignment of SMC on the basis of need for aid and attendance and/or housebound status.  See 38 C.F.R. § 3.350(b), (i).  Consequently, the appeal for SMC must be dismissed as consideration for SMC is a downstream issue.  Should any disabilities be service connected at a later date, he may seek SMC at such time.


ORDER

The appeal of a claim of service connection for ulcers is dismissed

The appeal of a claim for a TDIU is dismissed.

The appeal of a claim for SMC is dismissed.



REMAND

During the March 2017 Board hearing, the Veteran stated that he experienced the onset of back, neck, bladder, and skin disorders as well as hearing loss and tinnitus during his military service.  He also reported being treated for back, neck, and bladder disorders after experiencing injuries to such body parts during service.  He further reported that such service treatment records (STRs) are absent from the STRs associated with his claims file, which he contends are incomplete.  The Veteran also stated that he contracted a skin disorder on his feet after wearing the boots of a fellow service member who had previously served in Vietnam.  In addition, he contends that he has a respiratory disorder due to in-service exposure to asbestos.  Furthermore, the Veteran stated that during service he opened up cargo from Vietnam which contained a powder that got on his hands and arms.  He claims that the powder was a herbicide and that the claimed conditions may be related to such herbicide exposure.

As the Veteran has identified the possible existence of STRs not of record, the Board finds his service connection claims should be remanded to determine if there are additional STRs not currently associated with the file.

In addition, the Veteran's post-service VA treatment records show that he was assessed with degenerative joint disease (DJD) of the cervical spine in August 2006 and DJD of the back in October 2008.  The Veteran was afforded VA examinations in April 2010 that discussed some of the claimed disabilities.  A VA examiner found that the Veteran has mild to moderate kyphosis of the lumbar spine.  A different VA examiner found that he has jungle rot on his feet.  However, neither examiner offered an opinion as to the etiology of these conditions.  Furthermore, the Veteran was assessed with chronic obstructive pulmonary disease during VA treatment in March 2012.  Therefore, the Board finds that VA examinations should be conducted on remand to determine the nature and etiology of these disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran is also seeking a SMP based on the need for aid and attendance.  Unlike the SMC and TDIU claims, SMP is not restricted to service-connected disabilities.  He submitted an examination in regard to this claim in September 2009 and the 2010 examinations addressed some of the conditions.  However, during the March 2017 Board hearing, the Veteran reported that his disabilities have worsened since the September 2009 examination.  Thus, the Veteran should be afforded a new VA examination to assess the current extent to which he is limited by his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, while on remand, appropriate development should be conducted to determine if the Veteran was exposed to herbicide during service.  See Veterans Benefits Administration Manual, M21-1, IV.ii.1.H.7.a.

Finally, updated VA treatment records should be associated with the file.

Accordingly, these claims are REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete STRs. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Attempt to verify the Veteran's alleged herbicide exposure following the procedures set forth in VBA Manual, M21-1, IV.ii.1.H.7.a.  All requests and responses received should be associated with the claims file.

3.  Obtain complete VA treatment records from March 2014.

4.  After completing the records development indicated above, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of all current back and neck disorders experienced by the Veteran.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all of the Veteran's current back and neck disorders present during the period on appeal.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during or is otherwise related to service, to include as residual to the Veteran's reported in-service back and neck injury.  

A detailed rationale for all opinions should be provided.

5.  Also, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of all current respiratory disorders experienced by the Veteran.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all of the Veteran's current respiratory disorders present during the period on appeal.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during or is otherwise related to service, to include as due to asbestos exposure.

A detailed rationale for all opinions should be provided.

6.  Also, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of all current skin disorders experienced by the Veteran.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all of the Veteran's current skin disorders present during the period on appeal.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during or is otherwise related to service, to include as due to wearing another service members boots.

A detailed rationale for all opinions should be provided.

7.  Also, schedule the Veteran for a VA aid and attendance and housebound examination, to include for nonservice-connected disabilities.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

8.  Finally, after completing all the above actions, plus any further actions needed as a consequence of the development completed, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


